DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
	on page 1, line 22, “individuals seat” should be --individuals to seat--;
	on page 2, lines 9 and 19 (two places), “rails spaced” should be --rails are spaced--; 
	on page 2, line 13, reference is made to an “intermediate seat,” however there is no description of such a seat.  It is likely that “seat” should be --step--.  This wording is also used in the claims (see 112 rejection below); and
	on page 5, line 15, “step mounting brackets 24 and 26” should be --step mounting brackets 20--.
Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  in both of these claims “two spaced apart rails spaced apart” should be --two spaced apart rails are spaced apart--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 9 both recite the limitation “the intermediate seat.” There is insufficient antecedent basis for this limitation in these claims.  Further, there is no written description of what element might be considered an intermediate seat attached to the mounting plate.  For examination purposes, the term “intermediate seat” is interpreted to mean --intermediate step--.  In claim 9, the third line appears to be redundant as the fifth line provides for this limitation while further describing the structural relationship between the step, the step plate, and the front mounting plate.
	Claims 7 and 9 both recite that the step and rail system comprises “a mower stepping surface.”  The claims, however, are directed to a step and rail system for a mower and these limitations appear to be positively claiming structures of the mower itself as a part of the system.  These claims are indefinite as it is unclear whether these mower features are intended to be claimed as a part of the step and rail system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Challenger” zero-turn mower from Country Clipper (see attached web page dated June 10, 2015 retrieved via the Internet Wayback Machine, hereinafter “Challenger”) in view of Giere (US 2016/0037717).
Regarding claim 1, Challenger discloses a step and rail system for a riding mower, comprising: 
an intermediate step (A; see annotated photo below) mounted to a front portion of the riding mower, 5the step disposed at a step elevation between an elevation of a support surface for the riding mower (e.g., the ground) and an elevation of a mower stepping surface (B) of the riding mower; 
a hand rail (see photo under heading “Hand Rail” extending from a rear portion of the riding mower (i.e., a portion that is toward the rear of the mower relative to the mower’s front end/step) to a front portion of the riding mower adjacent the intermediate step (as shown in 
 the rail is positioned laterally outside of the width of a centrally disposed seat of the riding mower.

    PNG
    media_image1.png
    580
    608
    media_image1.png
    Greyscale

Challenger does not disclose that the mower includes two spaced handrails.
Giere teaches another zero-turn mower having the same general construction as Challenger with two front caster wheels, a flat floor, and a central seat (14).  The mower further includes two spaced apart rails extending from a rear portion of the mower toward a front portion; the spaced apart rails are space apart a distance greater than the width of the seat (see Fig. 1). 

Regarding claims 3 and 8 (as best understood), Challenger further discloses a front mounting plate (C, see above annotated copy of photo) mounted to the front portion wherein the intermediate step (A) is attached to the mounting plate.  Note even if the term “seat” was intentional and is intended to represent another component of the step assembly, the structure of Challenger reads upon a seat/step plate (D) that is intermediate the front mounting plate (C) and the horizontal step (A), i.e., the forward projecting triangular brackets (D) that are intermediate the step and front mounting plate.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Challenger in view of Giere as applied to claim 1 above, and further in view of Barrier (US 2005/0183401).
Regarding claim 2, Challenger does not disclose a crossbar interconnecting the spaced apart side handrails aft of the seat.
Barrier teaches another riding mower including a rearwardly disposed handrail (120) having a laterally spanning crossbar extending between the two side rails (see Figs. 1 and 4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified transporter of the Challenger combination to a rearward crossbar between the spaced rear rails as taught by Barrier to arrive .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Challenger in view of Giere as applied to claim 1 above, and further in view of Stover (8,794,660).
Regarding claim 4, Challenger does not specifically disclose that the rear ends of the hand rail is mounted via a mounting plate.
Stover teaches another riding mower using a mounting plate (216,208) to couple a handrail (202) to the desired mounting location of a mower. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified mower of the Challenger combination to use separate mounting plates to fasten the handrails to the mower as taught by Stover to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using bracket plates to provide a mounting surface to the external surfaces of a vehicle) to known devices (e.g., riding mowers) ready for improvement to yield predictable results (e.g., mower having additional mounting surfaces for additional components like hand rails).


Allowable Subject Matter
Claims 5-7 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest, in combination with the other claim elements and limitations, a step and rail system for a riding mower having a front step mounting plate also providing a front attachment point for a pair of spaced hand rails as recited in claim 5; nor a system where the spaced hand rails include a compound bend resulting in the rails being spaced further apart at the seat region of a mower as provided in claims 6 and 9.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record in the attached PTO Form 892 and not relied upon is considered pertinent to applicant's disclosure.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/Primary Examiner, Art Unit 3618